DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "historical" in claim 1 is a relative term which renders the claim indefinite.  The term "historical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim needs to distinguish “historical” relative to when or what.  The term is also vague and indefinite because the claim needs to further distinguish and/or relate the “historical calls” relative to “prior communications”.  
Claims 2-7 depend from claim 1.
Claims 8-14 recite parallel issues as above.
Claims 15-20 recite parallel issues as above.
Claim 1 is again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that “a corresponding weight” in line 6 lacks a relationship with the rest of the claim.  The claim never recites any consequence and/or result of determining “a corresponding weight”.  Thus the claim needs to recite some type of relationship to this determined “a corresponding weight”.
Claims 2-7 depend from claim 1.
Claims 8-14 recite parallel issues as above.
Claims 15-20 recite parallel issues as above.
Allowable Subject Matter
Claims 1-20 are deemed to be allowable over the prior art of record pending the satisfaction of the Non-Statutory Obviousness-type Double Patenting rejection and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (closest being Brown et al.; US 2003/0108162 A1 as applied in the parent application 16/227,997) fails to teach or suggest, alone or in combination, the claimed features of handling user communication using call histories as carried out by the interaction, context, and totality of the steps specifically recited in claims 1, 8, and 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,477,025 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for the support queue feature(s).  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,387 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for the queue feature(s).  Omission of an element In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					                                                                                                                                                                                                        August 11, 2021
/HARRY S HONG/Primary Examiner, Art Unit 2652